Citation Nr: 1423125	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  06-22 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to January 1983. 

This appeal to the Board of Veterans Appeals (Board) arises from a February 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By that rating action, the RO, in part, denied the Veteran's claims for service connection for asthma, low back disability, and an acquired psychiatric disorder.  The Veteran appealed this rating action to the Board. 

In June 2007, the Veteran and his brother testified at a Board hearing before a Veterans Law Judge who has now retired from the Board.  The Veteran was afforded an opportunity for an additional hearing, but has not elected to participate in an additional hearing.  A copy of the hearing transcript has been associated with the Veteran's claims file.   

This case was remanded the Board in September 2007, July 2011, and December 2012.  The most recent remand was so that service personnel records could be obtained from the National Personnel Records Center (NPRC) and so that VA examinations could be scheduled so that medical opinions could be obtained.  Additional examinations were obtained and the case has been returned to the Board for further appellate consideration.  

The issue of service connection for an acquired psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



FINDINGS OF FACT

1.  Asthma was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or related to upper respiratory infection for which the Veteran was treated while on active duty.

2.  The Veteran had an acute episode of back strain during service that is not shown to be related to currently diagnosed lumbar strain.  

3.  A chronic low back disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.  Asthma was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Chronic low back strain was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and 

any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An October 2005 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  A March 2006 letter informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in March 2013.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  Although the Veteran's representative has argued that the examiner did not provide a sufficient rationale for the decisions reached, as will be described herein, the Board finds that the examiner's rationale was sufficient for the issues decided in this decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Asthma

The Veteran contends that service connection is warranted for asthma.  During the Board hearing in June 2007, he testified that he had had breathing difficulties for which he sought treatment while on active duty.  During the hearing, he stated that he was first treated for asthma in approximately 1990.  

Review of the record shows that on examination for entry into service, the Veteran reported having or having had sinusitis, but indicated that he was not allergic.  Clinical evaluation of the lungs and chest was normal.  STRs show that he was treated on several occasions during service for symptoms including nasal congestion and shortness of breath.  Assessments were made at various times of sinusitis or upper respiratory infection.  No diagnosis of asthma was made during service.  

Post-service treatment records include a November 2005 report of VA psychiatric examination that includes a diagnosis of asthma and a report of VA compensation examination dated in January 2009 at which time the Veteran stated that he had been diagnosed with asthma about 10 years earlier, but had had shortness of breath on and off since 1983.  He had been getting wheezing and shortness of breath for the past 10 years, with asthmatic attacks two times per week.  He stated that he had been using inhalers for asthma for the past 10 years and had taken short-term steroids about five years ago.  A chest X-ray study was unremarkable, but pulmonary function testing (PFT) showed mild restrictive impairment.  The diagnosis was bronchial asthma, by history.  The examiner rendered an opinion that it was not likely that the asthma was related to the Veteran's active service or aggravated by active service conditions.  A complete rationale was not provided.  

An examination was conducted by VA in March 2013.  At that time, the diagnosis was asthma.  Review of the record included treatment for upper respiratory tract infections in service and the Veteran's history of asthma diagnosed about 10 to 12 years earlier.  After review of the record, the examiner opined that the Veteran's asthma was less likely than not incurred in or caused by the in-service upper respiratory infection treated in October 1982.  Specifically, the upper respiratory tract infection treated in service did not represent the onset of the asthma that was first documented in 2003 by the Veteran's history.  

The Board finds that the Veteran's asthma was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or related to upper respiratory infection for which the Veteran was treated while on 

active duty.  The Veteran's belief that the upper respiratory infections in service are related to the asthma first diagnosed many years later is not supported by any medical evidence of a nexus and the only opinion in the record is that it is less likely than not that there is a nexus between the inservice symptoms and the later evidence of asthma.  This is further supported by the lack of post-service evidence, lay or medical, showing asthma until either 1990 or 2003, many years after discharge from service.  While the Veteran was noted to have shortness of breath in service and has stated that he had shortness of breath in the years after service, the in-service symptoms were found to be due to an upper respiratory infection and the post-service complaints were not shown to have been due to asthma prior to 1990 or 2003, depending on which version of the history given by the Veteran is to be believed.  The testimony given at his hearing and the medical history given at the time of the 2013 medical examination are inconsistent and, thus, lack credibility.  

The absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against a claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of asthma or findings for nearly two decades between the period of active service and the first diagnosis of the disease is itself evidence which tends to show that the current asthma did not have its onset in service or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for asthma, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Low Back Strain

The Veteran contends that he has chronic low back strain that is related to a low back strain that he sustained while on active duty.  During the Board hearing in June 2007, the Veteran testified that he believed that his back strain related back to the single incident that occurred during service.  

Review of the Veteran's STRs shows that the Veteran was treated for a sore back in September 1982.  At that time, he had limited range of motion due to stiffness in the lower back.  The assessment was back strain.  

An examination was conducted by VA in December 2008.  At that time, the Veteran stated that he had been in constant pain in the lower back for the past 20 to 25 years.  He stated that he had no history of specific injury, but that he had injured his back in service.  X-ray studies of the lumbosacral spine were normal.  The diagnosis was chronic lumbar strain without any evidence of neurological involvement.  The examiner opined that it is not at least as likely as not that any disability originated in service, was aggravated by service, or otherwise etiologically related to service.  The rationale for this opinion was review of the record.  

An examination was conducted by VA in March 2013.  At that time, the diagnosis was lumbar strain, most likely muscular, without neurologic signs on examination.  The examiner opined that the back condition was less likely than not incurred in or caused by the in-service injury or event.  The rationale provided was that, based on history, examination and review of the medical records, the Veteran's in-service low back strain was acute and transitory without residuals.  There was no substantial documentation or of treatment within one year of service or documented continuity or chronicity since service.  Therefore, the current low back strain was not caused or aggravated by military service.  

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not; however, reject a medical opinion based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, the only medical opinions of record are that it is less likely than not that that the low back strain that has been currently diagnosed is related to the single episode of low back strain that the Veteran experienced while he was on active duty.  As the record does not include medical evidence of a nexus between the in-service disease or injury and the present disease or injury, there is no basis for the establishment of service connection.  Hickson 12 Vet. App. at 247.   

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for low back strain, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for asthma is denied.  

Service connection for low back strain is denied.  


REMAND

Regarding the issue of service connection for an acquired psychiatric disability, the issue was remanded by the Board in July 2012 so that a VA examination could be obtained to ascertain whether the Veteran had a psychiatric disorder that clearly and unmistakably pre-existed service and, if so, whether it clearly and unmistakably was aggravated by service beyond the nature progression of the disease.  In order to rebut the presumption of soundness, it must be shown by clear and unmistakable evidence both that the disability pre-existed service and was not aggravated by service (shown that there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.)  Review of the record shows that in the examination conducted pursuant to the December 2012 Board remand, the examiner rendered an opinion that the Veteran's sleep disorder had existed prior to service and, at least as likely as not, was not aggravated by service.  The rationale given for the former was that the Veteran had admitted that his sleep disorder, which was one of the diagnosed psychiatric disabilities, had existed prior to service and the second opinion does not meet the clear and unmistakable evidence standard.  No opinions were given regarding the diagnosed manic depressive disorder.  Thus, the Board finds that additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran's claims file to be returned to the VA examiner who conducted the March 2013 VA examination.  If the March 2013 VA examiner is not available, the Veteran should be scheduled for another VA examination so that the appropriate opinions may be obtained.  The examiner should be requested to provide a medical opinion that expressly addresses the following:

(a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that an acquired psychiatric disorder pre-existed the Veteran's active service.  

(b) If the answer to (a) is yes, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing acquired psychiatric disability was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease.

(c) If the answer to (a) or (b) is no, whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disability had its clinical onset during the Veteran's service or is otherwise related to any in-service disease, event, or injury. 

In responding to the above questions, the VA examiner should provide a detailed explanation of relevant facts and medical principles.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions and utilizing the correct standard of review ("clear and unmistakable" or "at least as likely as not (50 percent or greater probability)").  If after conducting the examination, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so.  

2.  Thereafter, the RO should readjudicate the issue of service connection for an acquired psychiatric disability.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


